          Case 4:20-cv-05640-YGR Document 81 Filed 09/15/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION
11

12   EPIC GAMES, INC.,                                       Case No. 4:20-cv-05640-YGR
13                       Plaintiff,                          [PROPOSED] ORDER DENYING
                                                             PLAINTIFF’S MOTION FOR A
14   v.                                                      PRELIMINARY INJUNCTION
15   APPLE INC.,                                             Re: Dkt. No. __
16                       Defendant.
17

18           On September 28, 2020, this Court heard oral argument on Plaintiff Epic Games, Inc.’s

19   Motion for a Preliminary Injunction against Apple Inc. Having considered the parties’ briefs, the

20   record in this matter, and the arguments of counsel, the Court hereby DENIES Plaintiff’s Motion

21   for a Preliminary Injunction.

22           It is Epic’s burden to establish (1) a likelihood of success on the merits, (2) that it is likely

23   to suffer irreparable harm in the absence of injunctive relief, (3) that the balance of equities tips in

24   its favor, and (4) that an injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc.,

25   555 U.S. 7, 20 (2008).

26           Epic fails to meet its burden for this extraordinary remedy. First, Epic is not likely to

27   succeed on the merits of its antitrust claims that Apple unlawfully maintains a monopoly or that

28   Apple’s requirements relating to its In-App Purchase feature constitute a tying arrangement in


                                                                                           4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 81 Filed 09/15/20 Page 2 of 2



 1   violation of 15 U.S.C. §§ 1, 2. Second, Epic has not shown that it is likely to suffer irreparable

 2   harm in the absence of preliminary relief because its current predicament is of its own making,

 3   and “self-inflicted wounds are not irreparable injury.” Al Otro Lado v. Wolf, 952 F.3d 999, 1008

 4   (9th Cir. 2020). Third, the balance of equities tips away from Epic and in favor of Apple,

 5   particularly in light of the irreparable harm an injunction would impose on Apple and the security

 6   and privacy of the App Store, the iPhone, and end users. Fourth, the public interest favors

 7   denying the preliminary injunction because Epic should not be rewarded for harming others to

 8   gain commercial leverage.

 9          Accordingly, Epic’s motion for a preliminary injunction is DENIED.

10          IT IS SO ORDERED.

11   Dated: ______________ ___, 2020

12

13

14                                                              YVONNE GONZALEZ ROGERS
                                                           UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -2-                                4:20-CV-05640-YGR
